Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Miyoshi et al, US 2015/0239993, discloses a cellulose ether containing a cationic group, wherein the degree of substitution with a cationized oxyalkylene group per anhydroglucose unit is 0.01 to 10 (see abstract).  It is further taught by Miyoshi et al that the mean degree of polymerization is 200-10,000 (see paragraphs 55-57), that the cellulose ether containing a cationic group is present in a surfactant composition (see paragraph 138), wherein the surfactant composition further contains internal olefin sulfonates, wherein the internal olefin sulfonates contain 16-18 carbon atoms, and wherein the content of internal olefin sulfonates in which the sulfonate group exists at the 2-position is less than 25% by mass (see paragraphs 147-165), that the composition further contains nonionic surfactants, such as polyoxyethylene alkyl ethers (see paragraphs 166-168 and 221-226), and 10-99.5% by mass of water (see paragraph 175), wherein the surfactant content is 0.1-80% by mass of the surfactant composition (see paragraph 173).  Specifically, note Production Examples A-E, Production Examples 1-7, Examples A1-110, Examples B1-130, Examples C1-C98, Examples D1-D70, and Examples E1-E24.  However, patentee differs from applicant in that Miyoshi et al does not teach or suggest in general a detergent composition comprising an internal olefin sulfonate with 16-24 carbon atoms, wherein a mass ratio between an internal olefin sulfonate with 16-24 carbon atoms having a sulfonate group present at position 2 or higher and position 4 or lower and an internal olefin sulfonate with 16-24 carbon atoms having a sulfonate group present at position 5 or higher is 0.30-5 and the specific soil release agent required in the instant claims.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
June 22, 2022